COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00358-CR


SCOTT BARRIE MELTON                                                 APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

         FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY
                     TRIAL COURT NO. 09152

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

     Appellant Scott Barrie Melton pled guilty to the first degree felony of

aggravated assault of a public servant 2 in exchange for ten years’ deferred

adjudication community supervision, a $750 fine, and both standard and special


     1
      See Tex. R. App. P. 47.4.
     2
      See Tex. Penal Code Ann. § 22.02(a), (b)(2)(B) (West 2011).
conditions of community supervision. Appellant also signed a judicial confession

and a waiver of appeal. The trial court followed the bargain and placed Appellant

on deferred adjudication community supervision on January 31, 2014. The trial

court’s certification states that this is a plea-bargained case, that Appellant has

no right of appeal, and that Appellant waived his right of appeal. Nevertheless,

Appellant filed a notice of appeal on September 15, 2015, more than eighteen

months too late. 3

      We informed Appellant by letter that his case was subject to dismissal

based on the late notice of appeal, the plea bargain, and the waiver of appeal

unless he or any party desiring to continue the appeal showed grounds for

continuing it. Appellant’s response does not show grounds for continuing the

appeal.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. 4   The Texas Court of Criminal

Appeals has expressly held that, without a timely filed notice of appeal or motion

for extension of time, we cannot exercise jurisdiction over an appeal. 5




      3
       See Tex. R. App. P. 26.2(a)(1).
      4
       See id.
      5
       Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).



                                         2
      Because Appellant’s notice of appeal was untimely filed, we dismiss this

case for want of jurisdiction. 6

                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 29, 2015




      6
       See Tex. R. App. P. 26.2(a)(1), 43.2(f).



                                        3